People v Dorsey (2015 NY Slip Op 03180)





People v Dorsey


2015 NY Slip Op 03180


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
L. PRISCILLA HALL
HECTOR D. LASALLE, JJ.


2012-09411
 (Ind. No. 3461/96)

[*1]The People of the State of New York, respondent,
vLeroy Dorsey, appellant.


Seymour W. James, Jr., New York, N.Y. (Harold V. Ferguson, Jr., of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Victor Barall, and Marie-Claude P. Wrenn-Myers of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Dowling, J.), entered September 24, 2012, as denied, without a hearing, that branch of his motion which was pursuant to CPL 440.30(1-a) for DNA testing.
ORDERED that the order is affirmed insofar as appealed from.
The Supreme Court properly denied, without a hearing, that branch of the defendant's motion which was pursuant to CPL 440.30(1-a) for DNA testing. The defendant failed to specify the evidence he wanted to have tested and failed to show that there was a reasonable probability that the verdict would have been more favorable to him had the DNA testing been performed and the results admitted at trial (see People v Griffin, 121 AD3d 1127; People v Bellezza, 119 AD3d 598; People v Bailey, 35 AD3d 491).
DILLON, J.P., DICKERSON, HALL and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court